TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00160-CR


Joseph Lewis White, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 00-6063, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

A jury found appellant Joseph Lewis White guilty of four counts of sexual assault of
a child.  See Tex. Pen. Code Ann. § 22.011(a)(2)(A) (West Supp. 2004-05).  The jury assessed a
seventeen-year term of imprisonment for each count.
Appellant's attorney filed a brief concluding that the appeal is frivolous and without
merit.  The brief presents a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See Anders v. California, 386 U.S. 738 (1967); see also Penson
v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  Counsel's
motion to withdraw is granted.
The judgment of conviction is affirmed.


				___________________________________________
				David Puryear, Justice
Before Chief Justice Law, Justices Kidd and Puryear
Affirmed
Filed:   October 28, 2004
Do Not Publish